Order, Supreme Court, New York County (Elliott Wilk, J.), entered March 16, 1992, inter alia, awarding plaintiff sole custody of the parties’ child, and order, same court and Justice, entered on or about December 17, 1992, denying defendant’s motion for a change in custody, unanimously affirmed, without costs.
We agree with the IAS Court that an award of sole custody to plaintiff is in the best interests of the child. Plaintiff has been the child’s primary caretaker since birth, and there is no evidence to demonstrate that plaintiff is in any way unfit to properly care for the child. Further, a change in custody would separate the child from her new half-brother (see, Fox v Fox, 177 AD2d 209, 210-211). As for child support, defendant’s monthly support obligation was properly calculated pursuant to the Child Support Standards Act (Domestic Relations Law § 240 [1-b]), and there are no special circumstances to warrant a modification of the award.
We have considered defendant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Asch and Rubin, JJ.